Allowable Subject Matter
Claims 3-8 & 10-15 are allowed  
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, The prior art of record does not disclose wherein the module bus bar is provided with a third through-hole corresponding to the inverting member (as disclosed in claim 2) such that the inverting member is inverted by an internal pressure at the first final terminal.
Regarding claim 11, The prior art of record does not disclose a second thickness corresponding to a height of the first final terminal at the module bus bar. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723